Citation Nr: 0203687	
Decision Date: 04/23/02    Archive Date: 05/02/02

DOCKET NO.  00-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
April 1972.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Montgomery Alabama Regional Office 
(RO).  

Following the August 1999 notice from the RO to the veteran 
that his claims for service connection for hypertension and 
diabetes mellitus had been denied, the veteran submitted 
additional evidence and requested that his claim be 
"reopened".  By rating action in November 1999, the RO 
again denied the veteran's claims, indicating that new and 
material evidence had not been submitted to reopen those 
claims.  The Board finds that the RO incorrectly applied the 
new and material evidence standard to the veteran's claims, 
as he submitted new evidence within the time allowed in which 
to appeal the initial denial of his claims.  As such, the 
Board has set forth the issues as they are correctly 
characterized on the first page of this decision.  See 38 
C.F.R. §§ 20.302, 20.1103 (2001).

In December 2001, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2001).  In conformance with 38 C.F.R. 
§ 20.903 (2001), the veteran and his representative were 
notified at the time the VHA opinion was initially sought by 
means of a December 2001 letter.  In February 2002, the 
representative was provided a copy of the VHA opinion and 60 
days to submit any additional evidence or argument in 
response to the opinion.  In April 2002, the veteran 
indicated that he had no further evidence or argument to 
present.  The veteran's representative submitted a written 
statement to the Board in March 2002.





FINDINGS OF FACT

1.  The veteran's current hypertension was manifested to a 
degree of 10 percent within one year following separation 
from active service.

2.  The veteran had active service in Vietnam.

3.  The veteran is currently diagnosed as having non-insulin 
dependent, Type II, diabetes mellitus.


CONCLUSIONS OF LAW

1.  The veteran's hypertension is due to disease which is 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (1999).

2.  Service connection for diabetes mellitus as due to 
exposure to herbicides in service is presumed.  38 U.S.C.A. 
§§ 1110, 1116 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of these claims, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001).  Among other things, this law redefines the 
obligations of VA with respect to the duty to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
final claims, not here relevant.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claims.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issues of service 
connection for diabetes mellitus and hypertension.  No 
further assistance in developing the facts pertinent to the 
issue is required. 

Service connection may be granted for a disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. 1110; 38 C.F.R. 3.303.

Service connection may be granted for certain chronic 
diseases, including cardiovascular-renal disease, 
hypertension and diabetes mellitus, which are manifest to a 
compensable degree within the year after service. 38 U.S.C.A. 
1101, 1112, 1113; 38 C.F.R. 3.307, 3.309.

Under Diagnostic Code 7101, a 10 percent evaluation for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) will be assigned when diastolic 
pressure is predominately 100 or more, or; when systolic 
pressure is predominately 160 or more, or; when an individual 
has a history of diastolic pressure being predominately 100 
or more who requires continuous medication for control.  Note 
1 indicates that hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
Hypertension is defined to mean that diastolic blood pressure 
is predominantly 90 mm. or greater.


1.  Service connection for hypertension

The service medical records shows that on enlistment 
examination in July 1969, blood pressure was recorded as 
130/84.  On separation examination in January 1972, blood 
pressure was recorded as 128/90.  

An April 27, 1972 U.S. Civil Service Commission Certification 
of Medical Examination shows that blood pressure was recorded 
as 150/70.  

In June 2001, the veteran has testified that he was seen by 
his private physician in April 1972, following the April 1972 
Civil Service Commission examination and was prescribed Lasix 
for his blood pressure.  Those records are not available.  He 
testified that he intended to make a claim for service 
connection for diabetes mellitus secondary to Agent Orange 
exposure. 

The August 1999 VA examination report noted that the veteran 
reported elevated blood pressure for more than 20 years and 
included a diagnosis of significant essential hypertension. 

A September 1999 VA prescription form noted a March 1972 
blood pressure reading of 150/70 is in hypertensive range.

In December 2001, the Board deemed that additional medical 
expertise was needed to render an equitable disposition in 
this case and requested a medical opinion from the Veterans 
Health Administration concerning whether the veteran's 
current hypertension was incurred during active service or 
whether it was manifested to a degree of 10 percent within 
one year following separation from active service.

In February 2001, the VHA doctor provided an expert medical 
opinion in response to the Board's request.  It was opined 
that, given that the veteran was hypertensive upon separation 
from service and required treatment three months later, it is 
as likely as not that the veteran's current hypertension was 
incurred during his active service and was manifest to a 
degree of 10 percent within one year following separation 
from active service.

After a full review of the record, the Board concludes that 
the evidence supports a finding that hypertension was 
manifest to a degree of 10 percent within one year following 
separation from active service and may be presumed to have 
been incurred during active service.  The veteran testified 
that he began taking medication for hypertension in April 
1972 and the Board finds this evidence credible.  The 
evidence shows an elevated blood pressure reading in April 
1972 and the VHA opinion indicates that hypertension was 
manifested within one year following separation.  There is no 
evidence to contradict the VHA opinion.  In light of the 
evidence in support of the veteran's claim, service 
connection for hypertension is warranted.


2.  Service connection for diabetes mellitus

In the case of a veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, service connection will be presumed 
for Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes) which becomes manifest to a 
compensable degree at any time after service, based on 
exposure to herbicide agents (e.g., Agent Orange) in Vietnam.  
38 U.S.C.A. 1116; 38 C.F.R. 3.307(a)(6), 3.309(e).

The record reflects that the veteran had service in Vietnam.  
Form DD214 reflects that he served in Vietnam from February 
to December 1970.  The medical evidence of record shows a 
current diagnosis of non-insulin dependent, or Type II, 
diabetes mellitus.  Pursuant to the current law and 
regulations, diabetes mellitus will be presumed to be service 
incurred based on exposure to herbicide agents under 38 
U.S.C.A. 1116; 38 C.F.R. 3.307(a)(6), 3.309(e).  As such, 
service connection for diabetes mellitus is warranted.


ORDER

Service connection for hypertension is granted.

Service connection for diabetes mellitus is granted.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

